DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 74 recite the limitation "the person" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9-11, 13-19, 21-26, 28, 30-34, 43-46, 48-52, 56, 57, 59-61, 63-69, 71-73, 75-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill et al. (USPAT 6290357) in view of Huang et al. (PGPUB 20130155376).

Regarding claim 1, Massengill discloses a system for assessment of a visual field of a user, the system comprising (Abst.): 
computing hardware configured to perform operations comprising: 
displaying, on the virtual reality environment on a virtual reality display of a head-mountable virtual reality device (1), a fixation target (10), 
determining whether at least one eye of the user is fixating on the fixation target (Col. 2 lines 44-47); 
when it is determined that the eye is fixating on the fixation target, displaying a test target of a plurality of test targets in a first location on the virtual reality environment, the first location corresponding to a first location of the visual field of the user (11, Col. 2 lines 54-58); 
receiving user input and determining whether the user input indicates that the user has detected the test target at the first location (Col. 3 lines 1-5, the shifting of the patient’s gaze to the peripheral stimulus is input to the gaze tracking device, which determines a positive response); 
acquiring, based on the received user input, an indication of whether the test target has been detected by the user, and storing the indication (Col. 3 lines 1-24 and lines 54-64); 
iteratively performing the displaying, determining, displaying, receiving, and acquiring until a certain condition has been met (Col. 3 lines 7-24, the tests are repeated); and

Massengill does not disclose that the system comprises a pointer that is controlled by the user wearing the head-mountable virtual reality device.
However, Huang teaches a visual field testing system that comprises a pointer used for indicating a visual stimulus ([0098]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Massengill and Huang to include a pointer controlled by a user motivated by improving testing accuracy ([0098] where a pointer is used to reduce false positives).

Regarding claim 2, modified Massengill discloses wherein the user input indicating that the user has detected the test target at the first location comprises determining whether the user input indicates that the pointer is moving towards the first location ([0098] of Huang).

Regarding claim 6, modified Massengill discloses wherein the operations that the computing hardware is configured to perform further comprise determining a position of the eye and/or pupil when it is determined that the eye is fixating on the fixation target (Col. 2 lines 44-65).

Regarding claim 7, modified Massengill discloses wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps continues until all test targets of the plurality of test targets have been displayed (Col. 3 lines 7-24, “all” of the targets have been displayed at the end of a test regardless of how many iterations of the test are completed because the test has ended. If the applicant has a certain shape/color/location for each target then this should be claimed and made clear that each type of target must be displayed during the test.).



Regarding claim 10, modified Massengill discloses wherein the test target is displayed at least partially simultaneously with displaying the fixation target when it is determined that the eye is fixating on the fixation target (Col. 2 lines 54-59).

Regarding claim 11, modified Massengill discloses wherein determining whether the eye is fixating on the fixation target comprises determining whether the patient's fovea is fixated on the fixation target (Col. 2 lines 44-59, the fovea is along the optical axis of the eye, if an eye is fixated on a target it follows that the fovea is as well).

Regarding claim 13, modified Massengill discloses wherein the user input comprises an indication of movement of the pointer in the virtual reality environment ([0098] of Huang).

Regarding claim 14, modified Massengill discloses wherein acquiring the indication that the test target has been detected by the user comprises determining that the pointer is positioned within a predetermined distance from the first location ([0098] of Huang).

Regarding claim 15, modified Massengill discloses wherein acquiring the indication that the test target has been detected by the user comprises acquiring an indication that the location of the test stimulus has been detected by the user (Col. 3 lines 1-24 and lines 54-64 of Massengill and [0098] of Huang).

Regarding claim 16, modified Massengill discloses wherein acquiring the indication that the test target has been detected by the user comprises determining a movement of one or both eyes, a head, 

Regarding claim 17, modified Massengill discloses wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps comprises: 
displaying, in a second location on the virtual reality environment corresponding to a second location of the visual field of the user that is different from the first location of the visual field of the user, a subsequent test target of the plurality of test targets (Col. 3 lines 7-24).

Regarding claim 18, modified Massengill discloses wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps comprises:  Page 4 of 14Docket No.: 049139-502001US Application No.: 16/191,324 
displaying, on the virtual reality environment, a subsequent fixation target (Col. 3 lines 1-43); 
determining whether the eye is fixating on the subsequent fixation target (Col. 3 lines 1-43); 
when it is determined that the eye is fixating on the subsequent fixation target, displaying, in a second location on the virtual reality environment corresponding to a second location of the visual field of the user that is different from the first location of the visual field of the user, a subsequent test target of the plurality of test targets (Col. 3 lines 1-43, see Fig. 5 for additional locations for 11); 
receiving user input comprising an indication that the user has detected the subsequent test target at the second location (Col. 3 lines 1-43); 
acquiring, based on the received user input, a second indication of whether the subsequent test target has been detected by the user, and storing the second indication (Col. 3 lines 1-43).

Regarding claim 19, modified Massengill discloses wherein the subsequent test target has at least one property that is different from at least one property of the test target that was displayed in the first location (Col. 3 lines 7-11). 

Regarding claim 21, modified Massengill discloses wherein the fixation target comprises a representation of at least one movable object (Fig. 5 shows targets 11 can move).

Regarding claim 22, modified Massengill discloses wherein the fixation target is displayed in the vicinity of the first location (Fig. 5).

Regarding claim 23, modified Massengill discloses wherein receiving user input further comprises acquiring eye tracking information using a sensor monitoring at least one of the eyes of the user wearing the head-mountable virtual reality device (gaze tracking sensor 5).

Regarding claim 24, modified Massengill discloses wherein the head-mountable virtual reality device comprises glasses (Col. 2 lines 18-22).

Regarding claim 25, modified Massengill discloses wherein the user input is further received from at least one input device selected from the group consisting of a mouse, a joystick, a keyboard, a hand-held gesture and motion tracking device (gaze tracking device 5), a gesture and motion device that is not hand-held, a microphone, at least one camera, an omnidirectional treadmill, a head tracking device, a body tracking device, a facial muscle sensor, and a game pad.

Regarding claim 26, modified Massengill discloses comprising a mobile computing device including the computing hardware (Col. 2 lines 22-23).

Regarding claim 28, modified Massengill discloses wherein the pointer comprises a hand pointer ([0098] of Huang).

Regarding claim 30, modified Massengill discloses wherein physical characteristics of the fixation target or test targets and the rules for whether and how they are displayed are configured on a separate computing device and received on the device that administers the test through a network connection ([0110] of Huang states that implementations may be processed through devices over a network and may be local or remote memory storage device).

Regarding claim 31, modified Massengill discloses wherein the results and data collected during the testing are sent to a separate computing device ([0110] of Huang states that implementations may be processed through devices over a network and may be local or remote memory storage device).

Regarding claim 32, modified Massengill discloses wherein one or more properties of the test stimulus are at least in part determined by prior test results from the current patient and/or other patients (Col. 3 lines 61-64).

Regarding claim 33, as best understood, modified Massengill discloses wherein acquiring the indication that the test stimulus has been detected by the user comprises determining that the pointer is positioned within one of at least two sectors surrounding the location of the fixation target ([0098] of Huang where in order to detect the pointer it must at least distinguish between the left and right eye sectors).

Regarding claim 34, modified Massengill discloses wherein the assessment of a condition of the visual field includes information on the identification, status, and/or progression of at least one of glaucoma, multiple sclerosis, macular degeneration, diabetic retinopathy, neurological function, retinitis pigmentosa, color vision, binocular vision including suppression scotomas, and a vascular disease (Col. 1 lines 43-47).

Regarding claim 43, Massengill discloses a system for assessment of a visual field of a user, the system comprising (Abst.): 
computing hardware configured to perform operations comprising: 
displaying, on a user interface rendered on a display associated with a computing device (1), a fixation target (10),
determining whether at least one eye of the user is fixating on the fixation target (Col. 2 lines 44-47); 

receiving user input comprising an indication that the user has detected the test target at the first location (Col. 3 lines 1-5, the shifting of the patient’s gaze to the peripheral stimulus is input to the gaze tracking device, which determines a positive response); 
acquiring, based on the received user input, an indication of whether the test target has been detected by the user, and storing the indication (Col. 3 lines 1-24 and lines 54-64); and 
iteratively performing the displaying, determining, displaying, receiving, and acquiring until a certain condition has been met (Col. 3 lines 7-24, the tests are repeated); and 
providing assessment of a condition of the visual field based on results of the determination of the detection by the user of the test targets during the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps (Col. 3 lines 54-60). 
Massengill does not disclose that the system comprises a pointer that is controlled by the user wearing the head-mountable virtual reality device.
However, Huang teaches a visual field testing system that comprises a pointer used for indicating a visual stimulus ([0098]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Massengill and Huang to include a pointer controlled by a user motivated by improving testing accuracy ([0098] where a pointer is used to reduce false positives).

Regarding claim 44, modified Massengill discloses wherein the computing device comprises a smartphone ([0112]).

Regarding claim 45, modified Massengill discloses wherein the computing hardware is included in the computing device (See Fig. 1 of Massengill).



Regarding claim 48, modified Massengill discloses wherein the computing device comprises a personal computer (Col. 2 lines 22-25).

Regarding claim 49, modified Massengill discloses wherein the user interface comprises a virtual reality environment on a virtual reality display of a head-mountable virtual reality device (Col. 2 lines 17-22).

Regarding claim 50, modified Massengill discloses wherein the user input is further received from at least one input device selected from the group consisting of a mouse, a joystick, a keyboard, a gesture and motion tracking device (gaze tracking device 5), a microphone, at least one camera, an omnidirectional treadmill, and a game pad.

Regarding claim 51, Massengill discloses a method for assessment of a visual field of a user, the method comprising (Abst.): 
displaying, on a virtual reality environment on a virtual reality display of a head-mountable virtual reality device (1), a fixation target (10); 
determining whether at least one eye of the user is fixating on the fixation target (Col. 2 lines 44-47);  Page 8 of 14Docket No.: 049139-502001US Application No.: 16/191,324 
when it is determined that the eye is fixating on the fixation target, displaying a test target of a plurality of test targets in a first location on the virtual reality environment, the first location corresponding to a first location of the visual field of the user (11, Col. 2 lines 54-58); 
receiving user input and determining whether the user input indicates that the user has detected the test target at the first location (Col. 3 lines 1-5, the shifting of the patient’s gaze to the peripheral stimulus is input to the gaze tracking device, which determines a positive response); 

iteratively performing the displaying, determining, displaying, receiving, and acquiring until a certain condition has been met (Col. 3 lines 7-24, the tests are repeated); and 
providing assessment of a condition of the visual field based on results of the determination of the detection by the user of the test targets during the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps (Col. 3 lines 54-60).
Massengill does not disclose that the system comprises a pointer that is controlled by the user wearing the head-mountable virtual reality device.
However, Huang teaches a visual field testing system that comprises a pointer used for indicating a visual stimulus ([0098]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Massengill and Huang to include a pointer controlled by a user motivated by improving testing accuracy ([0098] where a pointer is used to reduce false positives).

Regarding claim 52, modified Massengill discloses wherein the user input indicating that the user has detected the test target at the first location comprises determining whether the user input indicates that the pointer is moving towards the first location ([0098] of Huang).

Regarding claim 56, modified Massengill discloses wherein the operations that the computing hardware is configured to perform further comprise determining a position of the eye and/or pupil when it is determined that the eye is fixating on the fixation target (Col. 2 lines 44-65).

Regarding claim 57, modified Massengill discloses wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps continues until all test targets of the plurality of test targets have been displayed (Col. 3 lines 7-24, “all” of the targets have been displayed at the end of a test regardless of how many iterations of the test are completed because the test has ended. 

Regarding claim 59, modified Massengill discloses wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps continues until a predetermined level of statistical confidence in an assessment has been reached (Col. 3 lines 7-24).

Regarding claim 60, modified Massengill discloses wherein the test target is displayed at least partially simultaneously with displaying the fixation target when it is determined that the eye is fixating on the fixation target (Col. 2 lines 54-59).

Regarding claim 61, modified Massengill discloses wherein determining whether the eye is fixating on the fixation target comprises determining whether the patient's fovea is fixated on the fixation target (Col. 2 lines 44-59, the fovea is along the optical axis of the eye, if an eye is fixated on a target it follows that the fovea is as well).

Regarding claim 63, modified Massengill discloses wherein the user input comprises an indication of movement of the pointer in the virtual reality environment ([0098] of Huang).

Regarding claim 64, modified Massengill discloses wherein acquiring the indication that the test target has been detected by the user comprises determining that the pointer is positioned within a predetermined distance from the first location ([0098] of Huang).

Regarding claim 65, modified Massengill discloses wherein acquiring the indication that the test target has been detected by the user comprises acquiring an indication that the location of the test stimulus has been detected by the user (Col. 3 lines 1-24 and lines 54-64 of Massengill and [0098] of Huang).



Regarding claim 67, modified Massengill discloses wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps comprises: 
displaying, in a second location on the virtual reality environment corresponding to a second location of the visual field of the user that is different from the first location of the visual field of the user, a subsequent test target of the plurality of test targets (Col. 3 lines 7-24).

Regarding claim 68, modified Massengill discloses wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps comprises:    
displaying, on the virtual reality environment, a subsequent fixation target (Col. 3 lines 1-43); 
determining whether the eye is fixating on the subsequent fixation target (Col. 3 lines 1-43); 
when it is determined that the eye is fixating on the subsequent fixation target, displaying, in a second location on the virtual reality environment corresponding to a second location of the visual field of the user that is different from the first location of the visual field of the user, a subsequent test target of the plurality of test targets (Col. 3 lines 1-43, see Fig. 5 for additional locations for 11); 
receiving user input comprising an indication that the user has detected the subsequent test target at the second location (Col. 3 lines 1-43); 
acquiring, based on the received user input, a second indication of whether the subsequent test target has been detected by the user, and storing the second indication (Col. 3 lines 1-43).

Regarding claim 69, modified Massengill discloses wherein the subsequent test target has at least one property that is different from at least one property of the test target that was displayed in the first location (Col. 3 lines 7-11). 



Regarding claim 72, modified Massengill discloses wherein the fixation target is displayed in the vicinity of the first location (Fig. 5).

Regarding claim 73, modified Massengill discloses wherein receiving user input further comprises acquiring eye tracking information using a sensor monitoring at least one of the eyes of the user wearing the head-mountable virtual reality device (gaze tracking sensor 5).

Regarding claim 75, modified Massengill discloses wherein physical characteristics of the fixation target or test targets and the rules for whether and how they are displayed are configured on a separate computing device and received on the device that administers the test through a network connection (The automated system of Massengill must store, at a minimum, data that corresponds to the physical characteristics of the targets displayed to the user and [0110] of Huang states that implementations may be processed through devices over a network and may be local or remote memory storage device).

Regarding claim 76, modified Massengill discloses wherein the results and data collected during the testing are sent to a separate computing device ([0110] of Huang states that implementations may be processed through devices over a network and may be local or remote memory storage device).

Regarding claim 77, modified Massengill discloses wherein one or more properties of the test stimulus are at least in part determined by prior test results from the current patient and/or other patients (Col. 3 lines 61-64).

Regarding claim 78, modified Massengill discloses wherein acquiring the indication that the test stimulus has been detected by the user comprises determining that the pointer is positioned within one of 

Regarding claim 79, modified Massengill discloses wherein the assessment of a condition of the visual field includes information on the identification, status, and/or progression of at least one of glaucoma, multiple sclerosis, macular degeneration, diabetic retinopathy, neurological function, retinitis pigmentosa, color vision, binocular vision including suppression scotomas, and a vascular disease (Col. 1 lines 43-47).

Regarding claim 80, Massengill discloses a non-transitory computer-readable medium storing instructions, which when executed by at least one data processor, result in operations comprising (Computer discussed in Col. 2 lines 22-24): 
displaying, on a virtual reality environment on a virtual reality display of a head-mountable virtual reality device (1), a fixation target (10); 
determining whether at least one eye of the user is fixating on the fixation target (Col. 2 lines 44-47); 
when it is determined that the eye is fixating on the fixation target, displaying a test target of a plurality of test targets in a first location on the virtual reality environment, the first location corresponding to a first location of the visual field of the user (11, Col. 2 lines 54-58); 
receiving user input and determining whether the user input indicates that the user has detected the test target at the first location (Col. 3 lines 1-5, the shifting of the patient’s gaze to the peripheral stimulus is input to the gaze tracking device, which determines a positive response); 
acquiring, based on the received user input, an indication of whether the test target has been detected by the user, and storing the indication (Col. 3 lines 1-24 and lines 54-64); 
iteratively performing the displaying, determining, displaying, receiving, and acquiring until a certain condition has been met (Col. 3 lines 7-24, the tests are repeated); and 

Massengill does not disclose that the system comprises a pointer that is controlled by the user wearing the head-mountable virtual reality device.
However, Huang teaches a visual field testing system that comprises a pointer used for indicating a visual stimulus ([0098]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Massengill and Huang to include a pointer controlled by a user motivated by improving testing accuracy ([0098] where a pointer is used to reduce false positives).

Claims 3, 4, 27, 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill in view of Huang and further in view of Leung et al. (PGPUB 20170273552).

Regarding claim 3, modified Massengill does not disclose wherein the user input indicating that the user has detected the test target at the first location comprises determining whether the user input indicates that a head of the user is moving towards the first location.
However, Leung teaches a visual field disability testing system ([0006]) the user input indicating that the user has detected the test target at the first location comprises determining whether the user input indicates that a head of the user is moving towards the first location ([0031]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Leung such that the user’s head movement was also used as a user input motivated by improving testing accuracy (a natural response to seeing a peripheral object is to shift one’s head to center the object).

Regarding claim 4, modified Massengill does not disclose wherein the user input indicating that the user has detected the test target at the first location comprises determining whether the user input comprises a pupil response.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Leung such that the user’s pupil response was used as an input motivated by improving testing accuracy (pupil dilation is an involuntary response to light, movement of the eye from one light source to another would result in a change in pupil size).

Regarding claim 27, modified Massengill does not disclose wherein the pointer comprises a head pointer.
However, Leung teaches a visual field disability testing system ([0006]) the user input indicating that the user has detected the test target at the first location comprises determining whether the user input indicates that a head of the user is moving towards the first location ([0031]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Leung such that the user’s head movement was also used as a user input motivated by improving testing accuracy (a natural response to seeing a peripheral object is to shift one’s head to center the object).

Regarding claim 53, modified Massengill does not disclose wherein the user input indicating that the user has detected the test target at the first location comprises determining whether the user input indicates that a head of the user is moving towards the first location.
However, Leung teaches a visual field disability testing system ([0006]) the user input indicating that the user has detected the test target at the first location comprises determining whether the user input indicates that a head of the user is moving towards the first location ([0031]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Leung such that the user’s head movement was also used as a user input motivated by improving testing accuracy (a natural response to seeing a peripheral object is to shift one’s head to center the object).


However, Leung teaches a visual field disability testing system ([0006]) comprising a pupil response measurement ([0031] and [0033]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Leung such that the user’s pupil response was used as an input motivated by improving testing accuracy (pupil dilation is an involuntary response to light, movement of the eye from one light source to another would result in a change in pupil size).

Claims 5 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill in view of Huang and further in view of Derr (PGPUB 20090091706).

Regarding claim 5, modified Massengill does not disclose wherein the user input indicating that the user has detected the test target at the first location comprises determining whether the user input comprises a button press.
However, Derr teaches a visual field testing device (Abst.) wherein the user input indicating that the user has detected the test target at the first location comprises determining whether the user input comprises a button press ([0102]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Derr such that the user pressed a button as an input motivated by improving testing accuracy.

Regarding claim 55, modified Massengill does not disclose wherein the user input indicating that the user has detected the test target at the first location comprises determining whether the user input comprises a button press.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Derr such that the user pressed a button as an input motivated by improving testing accuracy.

Claims 8 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill in view of Huang and further in view of Simkovich et al. (PGPUB 20140107429).

Regarding claim 8, modified Massengill does not disclose wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps continues until a predetermined period of time has passed.
However, Simkovich teaches a vision test wherein the test must be completed within a predetermined amount of time ([0160]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Simkovich such that the testing ended within a particular amount of time motivated by reducing patient stress (without some time limiting variable the patient may be required to stay in a particular position for a long period of time).

Regarding claim 58, modified Massengill does not disclose wherein the iterative performance of the displaying, determining, displaying, receiving, and acquiring steps continues until a predetermined period of time has passed.
However, Simkovich teaches a vision test wherein the test must be completed within a predetermined amount of time ([0160]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Simkovich such that the testing ended within a .

Claims 12 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill in view of Huang and further in view of Tomasi et al. (PGPUB 20190046029).

Regarding claim 12, modified Massengill does not disclose further comprising comparing a stability of the patient's binocular fixation to a stability of the patient's monocular fixation in each eye to determine whether to display the fixation target one eye at a time or to both eyes simultaneously.
Tomasi teaches a vision test where fixation was done with one eye at a time ([0112]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to compare monocular and binocular fixation stability and choose to display a fixation target to one or both eyes based on the disclosure of Tomasi motivated by improving testing accuracy. 
The testing device or person in charge of testing must recognize that if a patient is unable to stabilize either the left or right eye, then the testing results would be useless. For example, if a patient has nystagmus in a single eye, then it would be obvious on its face that relying on that eye’s movement for vision testing would result in unusable information. 

Regarding claim 62, modified Massengill does not disclose further comprising comparing a stability of the patient's binocular fixation to a stability of the patient's monocular fixation in each eye to determine whether to display the fixation target one eye at a time or to both eyes simultaneously.
Tomasi teaches a vision test where fixation was done with one eye at a time ([0112]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to compare monocular and binocular fixation stability and choose to display a fixation target to one or both eyes based on the disclosure of Tomasi motivated by improving testing accuracy. 
The testing device or person in charge of testing must recognize that if a patient is unable to stabilize either the left or right eye, then the testing results would be useless. For example, if a patient has .

Claims 20 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill in view of Huang and further in view of Lavallee et al. (USPAT 7681130).

Regarding claim 20, modified Massengill teaches a pointer going towards a fixation target ([0098] of Huang) but does not explicitly disclose wherein determining whether the pointer has moved such that the pointer at least partially overlaps with the fixation target.
However, Lavallee teaches a mouse pointer input method, which requires a mouse cursor to overlap the pixels of an object during input (Step 211).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Lavallee such that the pointer overlaps the fixation target during input motivated by improving testing accuracy.

Regarding claim 70, modified Massengill teaches a pointer going towards a fixation target ([0098] of Huang) but does not explicitly disclose wherein determining whether the pointer has moved such that the pointer at least partially overlaps with the fixation target.
However, Lavallee teaches a mouse pointer input method, which requires a mouse cursor to overlap the pixels of an object during input (Step 211).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Lavallee such that the pointer overlaps the fixation target during input motivated by improving testing accuracy.

Claims 29 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill in view of Huang and further in view of Abitbol (PGPUB 20040100617).


However, Abitbol teaches allowing a person to modify the settings of a vision test ([0023]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Abitbol such that a person can adjust testing settings motivated by improving accuracy.

Regarding claim 74, modified Massengill discloses a method of vision field testing that includes an automated system that must inherently include data for the physical characteristics of the fixation target or test targets and the rules for whether and how they are displayed are described within a spread sheet or data file, but does not disclose that can be altered by the person conducting the test.
However, Abitbol teaches allowing a person to modify the settings of a vision test ([0023]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Abitbol such that a person can adjust testing settings motivated by improving accuracy.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill in view of Huang and further in view of Childers (PGPUB 20160161767).

Regarding claim 47, modified Massengill does not disclose wherein the computing device comprises a smart television.
However, Childers discloses a vision testing system that includes a smart television ([0034]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Massengill and Childers such that the display included a smart television motivated by improving the efficiency of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872